Order, Supreme Court, New York County, entered on July 6, 1972, awarding temporary alimony and child support in the sum of $200 per week and counsel fees in the sum of $1,250, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of reducing the alimony and support to the sum of $150 per week, and otherwise affirmed, without costs and without disbursements. A reduction seems to be in order since the plaintiff wife has demonstrated earning capacity and it is reasonable to assume this will *789continue, in the absence of illness. On the other hand, the finances of the defendant husband, or as much as we can glean from the papers, seem to have become precarious. That is why it is preferable, an early trial being indicated, that further fixation of support be left to the trial court, and not be assayed by an appellate tribunal. (Gladstone v. Gladstone, 23 A D 2d 649.) Similarly, in view of the husband’s counterclaim against the wife, the matter of further compensation to her atorney is best referred to the Trial Judge for an evaluation. Concur— McGivern, J. P., Nunez, Steuer, Tilzer and Capozzoli, JJ.